                  Case 1:20-cr-00056-PAC Document 58
                                                  57 Filed 01/21/21
                                                           01/20/21 Page 1 of 2

                                          J.L. Russo, P.C.
 JOHN L. RUSSO                       31 · 19 Newtown Avenue, Suite 500                        PARALEGAL
ATTORNEY AT LAW                            Astoria, New York 11102                         Maria Nunez, B.S.
                                             Tel: 718 · 777 · 1277
  COUNSEL                                    Fax: 718 · 204 · 2310
Milton Florez, Esq.                    Email: JLRussoPC@Gmail.com
Michael Horn, Esq.




                                                     January 20, 2021
                                                                          1/21/2021
                                                                          The requested extensions are
       Via ECF Only
                                                                          granted. The schedule is
       Honorable Paul Crotty
                                                                          adopted. SO ORDERED.
       United State District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                      Re:     United States of America v. Zhen, et. al.
                              Case No.: 20-CR-56(PAC)

       Your Honor:

               This office represents Edward Hernandez, the defendant in the above referenced
       matter which is pending before the Court. I write on behalf of my client, as well as counsel
       for the three other defendants, to respectfully to request that the Court extend the schedule
       to file defense motions until February 18, 2021 and to March 4, 2021 for the
       Government’s response. All defense counsel and counsel for the Government, have
       conferred and agree to the proposed extended schedule. We request this extension so
       that the Government and defendants can continue plea discussions.
              Counsel further agrees and requests that time, pursuant to the Speedy Trial Act, be
       excluded until the adjourned conference date set by the Court.
          The Courts consideration of this request is respectfully appreciated. Thank you.


                                                            Yours truly,
                                                            John Russo
                                                            John L. Russo(JR6200)

       Cc: AUSA Aline Flodr (via ECF)
           All Defense Counsel (via ECF)
Case 1:20-cr-00056-PAC Document 58
                                57 Filed 01/21/21
                                         01/20/21 Page 2 of 2
